Exhibit 10.1

EXECUTIVE EMPLOYMENT AGREEMENT

THIS EXECUTIVE EMPLOYMENT AGREEMENT (this “Agreement”), effective September 1,
2014 (the “Effective Date”), is made between Costco Wholesale Corporation, a
Washington corporation (the “Company”), and W. Craig Jelinek (“Executive”).

WHEREAS, Executive is currently employed as the Company’s President and Chief
Executive Officer and is expected to make major contributions to profitability,
growth and financial strength of the Company; and

WHEREAS, in consideration of Executive’s employment with the Company, the
Company desires to provide Executive with certain compensation and benefits as
set forth in this Agreement and to define the parties’ respective rights and
responsibilities.

NOW, THEREFORE, in consideration of the foregoing and the mutual covenants and
agreements hereinafter set forth and intending to be legally bound hereby, the
Company and Executive agree as follows:

1.    Certain Defined Terms. In addition to terms defined elsewhere herein, the
following terms have the following meanings when used in this Agreement with
initial capital letters:

(a) “Annual Base Salary” means Executive’s annual base salary rate, exclusive of
bonuses, commissions and other incentive pay, as in effect immediately preceding
the Termination Date. As of the Effective Date, Executive’s Annual Base Salary
is $700,000.

(b) “Board” means the Board of Directors of the Company, including any
authorized committee of the Board.

(c) “Cause” means:

(i) an intentional tort (excluding any tort relating to a motor vehicle) which
causes substantial loss, damage or injury to the property or reputation of the
Company or its subsidiaries;

(ii) any serious crime or intentional, material act of fraud or dishonesty
against the Company;

(iii) the commission of a felony that results in other than immaterial harm to
the Company’s business or to the reputation of the Company or Executive;



--------------------------------------------------------------------------------

(iv) habitual neglect of Executive’s reasonable duties (for a reason other than
illness or incapacity) which is not cured within ten (10) days after written
notice thereof by the Board to Executive;

(v) the disregard of written, material policies of the Company or its
subsidiaries which causes other than immaterial loss, damage or injury to the
property or reputation of the Company or its subsidiaries which is not cured
within ten (10) days after written notice thereof by the Board to Executive; or

(vi) any material breach of Executive’s ongoing obligation not to disclose
confidential information and not to assign intellectual property developed
during employment which, if capable of being cured, is not cured within ten
(10) days after written notice thereof by the Board to Executive.

(d) “COBRA” means the Consolidated Omnibus Budget Reconciliation Act of 1986, as
amended.

(e) “Code” means the Internal Revenue Code of 1986, as amended.

(f) “Disability” means, in the opinion of the Company, the inability of
Executive, because of physical or mental illness or incapacity, to perform
substantially all of the duties and services required of him under this
Agreement for a period of ninety (90) days in the aggregate during any twelve
(12) month period; provided, however, for the Company to be able to terminate
Executive’s employment with the Company on account of Disability the Company
must provide at least ten (10) days’ prior written notice to Executive at any
time after the expiration of such ninety (90) day period that confirms its
intention to terminate Executive’s employment as of the date set forth in the
notice.

(g) “Good Reason” means:

(i) a material diminution in Executive’s Annual Base Salary or Target Bonus
below the amount as of the Effective Date or as increased during the course of
his employment with the Company, excluding one or more reductions (totaling no
more than twenty percent (20%) in the aggregate) generally applicable to all
senior executives of the Company;

(ii) a material diminution in Executive’s authority, duties or responsibilities;

(iii) a requirement that that Executive report to a corporate officer or
employee of the Company instead of reporting directly to the Board;

(iv) a material diminution in the budget over which Executive retains authority;

 

2



--------------------------------------------------------------------------------

(v) a material change in the geographic location at which Executive must perform
services; or

(vi) any action or inaction that constitutes a material breach by the Company of
this Agreement;

provided, however, that for Executive to be able to terminate his employment
with the Company on account of Good Reason he must provide notice of the
occurrence of the event constituting Good Reason and his desire to terminate his
employment with the Company on account of such within ninety (90) days following
the initial existence of the condition constituting Good Reason, and the Company
must have a period of thirty (30) days following receipt of such notice to cure
the condition. If the Company does not cure the event constituting Good Reason
within such thirty (30) day period, the Termination Date shall be the day
immediately following the end of such thirty (30) day period, unless the Company
provides for an earlier Termination Date.

(h) “Target Bonus” means the amount of annual cash bonus at target that
Executive is eligible for, as in effect immediately preceding the Termination
Date. As of the Effective Date, Executive’s target bonus is $200,000.

(i) “Termination Date” means the last day of Executive’s employment with the
Company or a subsidiary or an affiliate of the Company.

2.    Termination.

(a) Involuntary Termination. In the event of: (i) an involuntary termination of
Executive’s employment by the Company for any reason other than Cause, death or
Disability, or (ii) Executive’s resignation for Good Reason, subject to
Section 4, Executive shall be entitled to the payments and benefits provided in
Section 2(b).

(b) Compensation Upon Involuntary Termination. In the event a termination
described in Section 2(a) occurs, subject to Section 4, the Company shall
provide Executive with the following:

(i) 1.5 times the sum of Annual Base Salary and Target Bonus, paid in a single
lump sum cash payment on the sixtieth (60th) day following the Termination Date.
(For purposes of this subsection (i), Annual Base Salary will mean the largest
among Executive’s Annual Base Salary immediately prior to (A) the Termination
Date, or (B) any reduction of Executive’s base salary described in the first
clause of subsection (i) in the definition of Good Reason. For purposes of this
subsection (i), Target Bonus will mean the largest among Executive’s Target
Bonus immediately prior to (A) the Termination Date, or (B) any reduction of
Executive’s target bonus described in the first clause of subsection (i) in the
definition of Good Reason.)

 

3



--------------------------------------------------------------------------------

(ii) For the period following the Termination Date until Executive is first
eligible for Medicare (currently at age sixty-five (65)), Executive, and where
applicable, Executive’s spouse and eligible dependents, will continue to be
eligible to receive medical coverage under the Company’s medical plans in
accordance with the terms of the applicable plan documents; provided, that in
order to receive such continued coverage at such rates, Executive will be
required to pay the applicable premiums to the plan provider, and the Company
will reimburse Executive, within sixty (60) days following the date such monthly
premium payment is due, an amount equal to the monthly COBRA premium payment,
less applicable tax withholdings. Notwithstanding the foregoing, if Executive
obtains employment during this period that entitles him and his spouse and
eligible dependents to comprehensive medical coverage, Executive must notify the
Company, and no further reimbursements will be paid by the Company to Executive
pursuant to this subsection. In addition, if Executive does not pay the
applicable monthly COBRA premium for a particular month at any time and coverage
is lost as a result, no further reimbursements will be paid by the Company to
Executive pursuant to this subsection. Notwithstanding the above, if the Company
determines in its sole discretion that it cannot provide the foregoing COBRA
benefits without potentially violating applicable law (including, without
limitation, section 2716 of the Public Health Service Act), the Company shall in
lieu thereof provide to Executive a taxable lump-sum payment in an amount equal
to the monthly (or then remaining) COBRA premium that Executive would be
required to pay to continue his group health coverage in effect on the
Termination Date (which amount shall be based on the premium for the first month
of COBRA coverage).

(iii) Any outstanding stock options held by Executive that are vested and
exercisable as of the Termination Date shall remain exercisable, notwithstanding
anything in any other agreement governing such options, until the earlier of
(A) a period of one year after the Termination Date, or (B) the original term of
the option.

(iv) Any Restricted Stock Units held by Executive that are unvested as of the
Termination Date shall vest. Notwithstanding anything to the contrary in the
applicable Grant Detail and Restricted Stock Unit Award Agreement, any unvested
Restricted Stock Units that so vest will be settled within three (3) business
days following the sixtieth (60th) day following the Termination Date.

(v) Any of Executive’s performance-based Restricted Stock Units (“PRUs”) that
remain outstanding as of the Termination Date shall be treated in accordance
with the terms of a written letter agreement or other instrument between the
Company and Executive (a “PRU Agreement”); provided, however, that
notwithstanding anything to the contrary in the PRU Agreement, none of the PRUs
will be settled until after the sixtieth (60th) day following the Termination
Date, but in any event by the sixty-fifth (65th) day following the last day of
the applicable performance period for the PRUs.

 

4



--------------------------------------------------------------------------------

3.    Termination of Employment on Account of Disability, Death, Cause or
Voluntary Resignation Without Good Reason.

(a) Termination on Account of Disability. Notwithstanding anything in this
Agreement to the contrary, if Executive’s employment terminates on account of
Disability, Executive shall be entitled to receive disability benefits subject
to and under the terms of any disability plan or program maintained by the
Company that covers Executive (including under the original terms of any stock
option held by Executive), and Executive shall not receive payments or benefits
pursuant to Section 2, except that Executive shall be entitled to the following
benefits, subject to Section 4:

(i) For a period of up to eighteen (18) months following the Termination Date,
Executive, and where applicable, Executive’s spouse and eligible dependents will
continue to be eligible to receive medical coverage under the Company’s medical
plans in accordance with the terms of the applicable plan documents; provided,
that in order to receive such continued coverage at such rates, Executive will
be required to pay the applicable premiums to the plan provider, and the Company
will reimburse Executive, within 60 days following the date such monthly premium
payment is due, an amount equal to the monthly COBRA premium payment, less
applicable tax withholdings. Notwithstanding the foregoing, if Executive obtains
employment during this eighteen (18) month period that entitles him and his
spouse and eligible dependents to comprehensive medical coverage, Executive must
notify the Company and no further reimbursements will be paid by the Company to
Executive pursuant to this subsection. In addition, if Executive does not pay
the applicable monthly COBRA premium for a particular month at any time during
the eighteen (18) month period and coverage is lost as a result, no further
reimbursements will be paid by the Company to Executive pursuant to this
subsection. Notwithstanding the above, if the Company determines in its sole
discretion that it cannot provide the foregoing COBRA benefits without
potentially violating applicable law (including, without limitation,
section 2716 of the Public Health Service Act), the Company shall in lieu
thereof provide to Executive a taxable lump-sum payment in an amount equal to
the monthly (or then remaining) COBRA premium that Executive would be required
to pay to continue his group health coverage in effect on the Termination Date
(which amount shall be based on the premium for the first month of COBRA
coverage).

 

5



--------------------------------------------------------------------------------

(ii) Any Restricted Stock Units held by Executive that are unvested as of the
Termination Date shall vest. Notwithstanding anything to the contrary in the
applicable Grant Detail and Restricted Stock Unit Award Agreement, any unvested
Restricted Stock Units that so vest will be settled within three (3) business
days following the sixtieth (60th) day following the Termination Date.

(iii) Any of Executive’s PRUs that remain outstanding as of the Termination Date
shall be treated in accordance with the terms of the PRU Agreement; provided,
however, that notwithstanding anything to the contrary in the PRU Agreement,
none of the PRUs will be settled until after the sixtieth (60th) day following
the Termination Date, but in any event by the sixty-fifth (65th) day following
the last day of the applicable performance period for the PRUs.

(b) Termination on Account of Death. Notwithstanding anything in this Agreement
to the contrary, if Executive’s employment terminates on account of death,
Executive shall be entitled to receive death benefits under any death benefit
program maintained by the Company that covers Executive (including under the
original terms of any stock option or Restricted Stock Units held by Executive),
and Executive shall not receive payments or benefits pursuant to Section 2,
except that any of Executive’s PRUs that remain outstanding as of the date of
death shall be treated in accordance with the terms of the PRU Agreement.

(c) Termination on Account of Cause. Notwithstanding anything in this Agreement
to the contrary, if Executive’s employment terminates by the Company on account
of Cause, Executive shall not receive benefits pursuant to Section 2.

(d) Termination on Account of Voluntary Resignation Without Good Reason.
Notwithstanding anything in this Agreement to the contrary, if Executive’s
employment terminates on account of a resignation by Executive for no reason or
any reason other than on account of Good Reason, Executive shall not receive
payments or benefits pursuant to Section 2, except that any of Executive’s PRUs
that remain outstanding as of the Termination Date shall be treated in a manner
consistent with Section 2(b)(v) of this Agreement.

4.    Conditions on Certain Payments or Benefits.

(a) General Release of Claims. Notwithstanding anything to the contrary in this
Agreement, in consideration of Executive’s receipt of the payments and benefits
described under Section 2(b) or Section 3(a), as applicable, Executive agrees
that, as a condition to his receipt of any such payments and benefits, he shall
timely execute (and not revoke thereafter) a general release of claims (a
“Release”), in a form to be provided by the Company, releasing any and all
claims of any kind arising from his employment or the termination of his
employment with the Company. To be timely, the Release must become effective and
irrevocable no later than fifty-five (55) days following the date of Executive’s
termination (the “Release Deadline”). If the Release does not become effective
and irrevocable by the Release Deadline, Executive will forfeit any rights to
the payments and benefits under Section 2(b) or Section 3(a), as applicable.

 

6



--------------------------------------------------------------------------------

(b) Clawback Policies. All amounts payable under this Agreement shall be subject
to the terms of the Company’s “clawback” policies as in effect from time to
time.

5.    Accrued Obligations. To the extent not modified by this Agreement,
Executive shall receive any amounts and benefits earned, accrued, or owing but
not yet paid to him as of the Termination Date in accordance with the terms of
any applicable employee benefit plans, programs, policies and arrangements of
the Company.

6.    Tax Matters.

(a) Withholding of Taxes. The Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as the Company
determines it is required to withhold pursuant to any applicable law.

(b) Parachute Excise Tax. In the event that any amounts payable under this
Agreement or otherwise to Executive would (i) constitute “parachute payments”
within the meaning of section 280G of the Code or any comparable successor
provisions and (ii) but for this subsection would be subject to the excise tax
imposed by section 4999 of the Code or any comparable successor provisions (the
“Excise Tax”), then such amounts payable to Executive hereunder shall be either:

(i) provided to Executive in full; or

(ii) provided to Executive to the maximum extent that would result in no portion
of such benefits being subject to the Excise Tax;

whichever of the foregoing amounts, when taking into account applicable federal,
state, local and foreign income and employment taxes, the Excise Tax and any
other applicable taxes, results in the receipt by Executive, on an after-tax
basis, of the greatest amount of benefits, notwithstanding that all or some
portion of such benefits may be subject to the Excise Tax. Unless the Company
and Executive otherwise agree in writing, any determination required under this
subsection shall be made in writing in good faith by a nationally recognized
accounting firm selected by the Company (the “Accountants”). In the event of a
reduction in benefits hereunder, the reduction of the total payments shall apply
as follows, notwithstanding anything to the contrary in Section 11.9 of the
Company’s Sixth Restated 2002 Incentive Plan, as amended: (i) any cash severance
payment due under this Agreement shall be reduced; (ii) forfeiture of any
acceleration of vesting of any equity-based awards subject to section 409A of
the Code, with the tranche that would vest last (without any such acceleration)
first being subject to forfeiture;

 

7



--------------------------------------------------------------------------------

(iii) any acceleration of vesting of any equity-based awards not subject to
section 409A of the Code shall remain as originally scheduled to vest, with the
tranche that would vest last (without any such acceleration) first remaining as
originally scheduled to vest, and (iv) reduction of all other payments and
benefits in a manner and order of priority that provides Executive with the
largest net after-tax value; provided that such other payments and benefits of
equal after-tax present value shall be reduced in the reverse order of payment.
Notwithstanding anything to the contrary in this Agreement, any reduction under
this subsection shall be structured in a manner intended to comply with section
409A of the Code. For purposes of making the calculations required by this
subsection, the Accountants may make reasonable assumptions and approximations
concerning applicable taxes and may rely on reasonable, good-faith
interpretations concerning the application of the Code and other applicable
legal authority. The Company and Executive shall furnish to the Accountants such
information and documents as the Accountants may reasonably request in order to
make a determination under this subsection. The Company shall bear all costs
that the Accountants may reasonably incur in connection with any calculations
contemplated by this subsection.

If, notwithstanding any reduction described in this subsection, the Internal
Revenue Service (“IRS”) determines that Executive is liable for the Excise Tax
as a result of the receipt of amounts payable under this Agreement or otherwise
as described above, then Executive shall be obligated to pay back to the
Company, within thirty (30) days after a final IRS determination or, in the
event that Executive challenges the final IRS determination, a final judicial
determination, a portion of such amounts equal to the Repayment Amount. The
“Repayment Amount” with respect to the payment of benefits shall be the smallest
such amount, if any, that is required to be paid to the Company so that
Executive’s net after-tax proceeds with respect to any payment of benefits
(after taking into account the payment of the Excise Tax and all other
applicable taxes imposed on such payment) are maximized. The Repayment Amount
with respect to the payment of benefits shall be zero if a Repayment Amount of
more than zero would not result in Executive’s net after-tax proceeds with
respect to the payment of such benefits being maximized. If the Excise Tax is
not eliminated pursuant to this paragraph, Executive shall pay the Excise Tax.

Notwithstanding any other provision of this subsection, if (i) there is a
reduction in the payment of benefits as described in this subsection, (ii) the
IRS later determines that Executive is liable for the Excise Tax, the payment of
which would result in the maximization of Executive’s net after-tax proceeds
(calculated as if Executive’s benefits had not previously been reduced), and
(iii) Executive pays the Excise Tax, then the Company shall pay to Executive the
amount by which those benefits which were reduced pursuant to this subsection as
soon as administratively possible after Executive pays the Excise Tax; provided
that, to the extent required by section 409A of the Code, the reimbursement is
made on or before the last day of Executive’s taxable year following the taxable
year in which the Excise Tax was paid; the right to reimbursement is not subject
to liquidation or exchange for another benefit; and the amount subject to
reimbursement in one year shall not affect any other amounts eligible for
reimbursement in any other year.

 

8



--------------------------------------------------------------------------------

7.    Employment Rights; Term of Agreement.

(a) Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of the Company or Executive to have
Executive remain in the employment of the Company or any subsidiary or affiliate
of the Company.

(b) Term of Agreement. The term of this Agreement shall be one year from the
Effective Date, and may be renewed for one or more additional one-year terms
upon the written agreement of both parties.

8.    Successors and Binding Agreement.

(a) The Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of the Company, by agreement in form
and substance reasonably satisfactory to Executive, expressly to assume and
agree to perform this Agreement in the same manner and to the same extent the
Company would be required to perform if no such succession had taken place. This
Agreement will be binding upon and inure to the benefit of the Company and any
successor to the Company, including without limitation any persons acquiring
directly or indirectly all or substantially all of the business or assets of the
Company whether by purchase, merger, consolidation, reorganization or otherwise
(and such successor will thereafter be deemed the “Company” for the purposes of
this Agreement), but will not otherwise be assignable, transferable or delegable
by the Company.

(b) This Agreement will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees. This Agreement will supersede the
provisions of any employment, severance or other agreement between Executive and
the Company that relate to any matter that is also the subject of this
Agreement, and such provisions in such other agreements will be null and void.

(c) This Agreement is personal in nature, and neither of the parties hereto
will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 8(a) and 8(b). Without limiting the generality or effect of the
foregoing, Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 8(c), the Company will have no liability to
pay any amount so attempted to be assigned, transferred or delegated.

 

9



--------------------------------------------------------------------------------

9.    Notices. For all purposes of this Agreement, all communications, including
without limitation notices, consents, requests or approvals, required or
permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand-delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five (5) business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three (3) business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to the Company (to the attention of John Sullivan, Vice President and
Associate General Counsel) at its principal executive office and to Executive at
his principal residence, or to such other address as any party may have
furnished to the other in writing and in accordance herewith, except that
notices of changes of address will be effective only upon receipt.

10.    Section 409A of the Code.

(a) Interpretation. Notwithstanding the other provisions hereof, this Agreement
is intended to comply with the requirements of section 409A of the Code, to the
extent applicable, and this Agreement shall be interpreted to avoid any penalty
sanctions under section 409A of the Code. Accordingly, all provisions herein, or
incorporated by reference, shall be construed and interpreted to comply with
section 409A of the Code and, if necessary, any such provision shall be deemed
amended to comply with section 409A of the Code and the regulations thereunder.
If any payment or benefit cannot be provided or made at the time specified
herein without incurring sanctions under section 409A of the Code, then such
benefit or payment shall be provided in full at the earliest time thereafter
when such sanctions will not be imposed. Any amount payable under this Agreement
that constitutes deferred compensation subject to section 409A of the Code shall
be paid at the time provided under this Agreement or such other time as
permitted under section 409A of the Code. No interest will be payable with
respect to any amount paid within a time period permitted by, or delayed because
of, section 409A of the Code. All payments to be made upon the Termination Date
under this Agreement that are deferred compensation subject to section 409A of
the Code may only be made upon a “separation from service” under section 409A of
the Code. For purposes of section 409A of the Code, each payment made under this
Agreement shall be treated as a separate payment. In no event may Executive,
directly or indirectly, designate the calendar year of payment.

(b) Payment Delay. To the maximum extent permitted under section 409A of the
Code, the payments and benefits provided under this Agreement are intended to
comply with the “short-term deferral exception” under Treas. Reg. §
1.409A-1(b)(4), and any remaining amount is intended to comply with the
“separation pay exception” under Treas. Reg. § 1.409A-1(b)(9)(iii); provided,
however, if any amount payable to

 

10



--------------------------------------------------------------------------------

Executive during the six (6) month period following the Termination Date does
not qualify within either of the foregoing exceptions and constitutes deferred
compensation subject to the requirements of section 409A of the Code, then such
amount shall hereinafter be referred to as the “Excess Amount.” If at the time
of Executive’s separation from service, the Company’s (or any entity required to
be aggregated with the Company under section 409A of the Code) stock is
publicly-traded on an established securities market or otherwise and Executive
is a “specified employee” (as defined in section 409A of the Code and determined
in the sole discretion of the Company (or any successor thereto) in accordance
with the Company’s (or any successor thereto) “specified employee” determination
policy), then the Company shall postpone the commencement of the payment of the
portion of the Excess Amount that is payable within the six (6) month period
following the Termination Date with the Company (or any successor thereto) for
six (6) months following the Termination Date with the Company (or any successor
thereto). The delayed Excess Amount shall be paid in a lump sum to Executive
within ten (10) days following the date that is six (6) months following the
Termination Date with the Company (or any successor thereto). If Executive dies
during such six (6) month period and prior to the payment of the portion of the
Excess Amount that is required to be delayed on account of section 409A of the
Code, such Excess Amount shall be paid to the personal representative of
Executive’s estate within sixty (60) days after Executive’s death. The Company
makes no representation that any or all of the payments and benefits provided
under this Agreement will be exempt from or comply with section 409A of the Code
and makes no undertaking to preclude section 409A of the Code from applying to
any such payment or benefit.

(c) Reimbursements. All reimbursements provided under this Agreement shall be
made or provided in accordance with the requirements of section 409A of the
Code, including, where applicable, the requirement that (i) any reimbursement is
for expenses incurred during Executive’s lifetime (or during a shorter period of
time specified in this Agreement), (ii) the amount of expenses eligible for
reimbursement during a calendar year may not affect the expenses eligible for
reimbursement in any other calendar year, (iii) the reimbursement of an eligible
expense will be made on or before the last day of the taxable year following the
year in which the expense is incurred, and (iv) the right to reimbursement is
not subject to liquidation or exchange for another benefit.

11.    Governing Law; Arbitration.

(a) Governing Law. The validity, interpretation, construction and performance of
this Agreement will be governed by and construed in accordance with the
substantive laws of the State of Washington, without giving effect to the
principles of conflict of laws of such State.

 

11



--------------------------------------------------------------------------------

(b) Arbitration. Any controversies or claims arising out of or relating to this
Agreement or Executive’s employment shall be fully and finally settled by
confidential arbitration in Seattle, Washington, before a single arbitrator.
Judgment on an award issued by the arbitrator may be entered in any court having
jurisdiction thereof. The arbitrator shall be chosen (i) by agreement of the
parties and need not be affiliated with any particular organization, but
(ii) absent agreement of the parties, the arbitrator shall be appointed by
Judicial Dispute Resolution (“JDR”) in Seattle, Washington, and if JDR is unable
to do so, by Judicial Arbitration & Mediation Services, in Seattle, Washington.
Absent agreement of the parties to the contrary, discovery and motion practice
in the arbitration shall be governed by the Washington Civil Rules and the
Local Rules of King County Superior Court, with the understanding that the
arbitrator may, at his or her discretion, limit the extent and scope of
discovery, and determine the permissibility of pre-hearing dispositive motions.
The arbitrator shall fully and finally determine any and all questions of
arbitrability. Confidentiality of the arbitration is at the request of, and for
the benefit of, both parties. The Company shall be responsible for payment of
any and all costs and arbitrator fees of such arbitration. Either party shall
have the right to seek emergency injunctive relief in court in aid of
arbitration to preserve the status quo pending determination of the merits in
arbitration. Venue and jurisdiction for any such action for injunctive relief
shall exist exclusively in state and federal courts in King County, Washington.

12.    Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid, unenforceable or
otherwise illegal, the remainder of this Agreement and the application of such
provision to any other person or circumstances will not be affected, and the
provision so held to be invalid, unenforceable or otherwise illegal will be
reformed to the extent (and only to the extent) necessary to make it
enforceable, valid or legal.

13.    Miscellaneous. No provision of this Agreement may be modified, waived or
discharged unless such waiver, modification or discharge is agreed to in a
writing signed by Executive and the Company. No waiver by either party hereto at
any time of any breach by the other party hereto or compliance with any
condition or provision of this Agreement to be performed by such other party
will be deemed a waiver of similar or dissimilar provisions or conditions at the
same or at any prior or subsequent time. No agreements or representations, oral
or otherwise, expressed or implied with respect to the subject matter hereof
have been made by either party that are not set forth expressly in this
Agreement. References to Sections are to references to Sections of this
Agreement. Any reference in this Agreement to a provision of a statute, rule or
regulation will also include any successor provision thereto.

14.    Board Membership. At each meeting of the Company’s shareholders prior to
the Termination Date at which Executive’s board term is expiring, the Company
will nominate Executive to serve as a member of the Board, subject to required
stockholder approval and compliance with the Company’s policies and procedures
regarding service as a member of the Board. Upon the termination of Executive’s
employment for any reason, unless otherwise requested by the Board, Executive
agrees to resign from the Board (and all other positions held at the Company and
its affiliates), and Executive, at the Board’s request, will execute any
documents necessary to reflect his resignation.

 

12



--------------------------------------------------------------------------------

15.    Indemnification and D&O Insurance. Executive will be provided
indemnification to the extent permitted by the Company’s and its subsidiaries’
and affiliates’ Articles of Incorporation or Bylaws, including, if applicable,
any directors and officers insurance policies, and in accordance with his
existing indemnification agreement with the Company.

16.    Employee Benefits. Executive will be eligible to participate in the
Company employee benefit plans, programs, policies and arrangements that are
applicable to other executive officers of the Company, as such plans, programs,
policies and arrangements may exist from time to time and on terms at least as
favorable as provided to any other executive officer of the Company.

17.    Business Expenses. Executive will be reimbursed for all reasonable
expenses incurred by him in performing his duties hereunder provided that such
expenses are incurred and accounted for in accordance with the policies and
procedures established by the Company.

18.    No Duplication of Benefits. The payments and benefits provided under this
Agreement shall offset substantially similar benefits provided to Executive
pursuant to another Company policy, plan or agreement.

19.    Survival. Notwithstanding any provision of this Agreement to the
contrary, the parties’ respective rights and obligations under Section 2 will
survive any termination or expiration of this Agreement or the termination of
Executive’s employment for any reason whatsoever.

20.    Counterparts. This Agreement may be executed in one or more counterparts,
each of which will be deemed to be an original but all of which together will
constitute one and the same agreement.

 

13



--------------------------------------------------------------------------------

Dated: November 26, 2014

 

COSTCO WHOLESALE CORPORATION By:   /s/ Jeff Brotman  

Jeff Brotman

Chairman of the Board of Directors

EXECUTIVE

 

/s/ W. Craig Jelinek

W. Craig Jelinek

President and Chief Executive Officer

 

14